Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method comprising:
retrieving, by a network analysis system from a bridge data store of a bridge device on a network having one or more host devices, a plurality of first interface indexes, wherein each first interface index of the plurality of first interface indexes corresponds to a network interface of a plurality of network interfaces of the bridge device:
retrieving, from the bridge data store, a plurality of remote Media Access Control (MAC) addresses corresponding to the plurality of network interfaces of the bridge device, each remote MAC address of the plurality of remote MAC addresses corresponding to one of a plurality of second interface indexes;
identifying the remote MAC address corresponding to a second interface index that matches the first interface index of the network interface of the bridge device;
determining a host device having the identified remote MAC address; and
outputting an indication that the bridge device is communicatively coupled to the host device.

Independent Claim 10:
10.	A system including processing circuitry configured to perform operations to cause a network analysis system to:
retrieve, from a bridge data store of a bridge device on a network having one or more host devices, a plurality of first interface indexes, wherein each first interface index of the plurality of first interface indexes corresponds to a network interface of a plurality of network interfaces of the bridge device;
retrieve, from the bridge data store, a plurality of remote MAC addresses corresponding to the plurality of network interfaces of the bridge device, each remote MAC address of the plurality remote MAC addresses corresponding to one of a plurality of second interface indexes;
identify the remote MAC address having a second interface index that matches the first interface index of the network interface of the bridge device;
determine a host device having the identified remote MAC address; and
output an indication that the bridge device is communicatively coupled to the host device.

Independent Claim 19:
19.	A non-transitory computer-readable storage medium comprising instructions that, when executed, cause processing circuitry of a computing system to:
retrieve, from a bridge data store of a bridge device on a network having one or more host devices, a plurality of first interface indexes, wherein each first interface index 
retrieve, from the bridge data store, a plurality of remote MAC addresses corresponding to the plurality of network interfaces of the bridge device, each remote MAC address of the plurality of remote MAC addresses corresponding to one of a plurality of second interface indexes;
identify the remote MAC address having a second interface index that matches the first interface index of the network interface of the bridge device;
determine a host device having the identified remote MAC address; and
output an indication that the bridge device is communicatively coupled to the host device.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/